[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            OCTOBER 31, 2006
                               No. 06-12875                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 04-00006-CR-CDL-4

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                    versus

RONNIE J. GREER,

                                                       Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                              (October 31, 2006)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     For the second time, Ronnie J. Greer appeals his conviction under 18 U.S.C.
§§ 922(g)(1), 924(e)(1) for being a felon in possession of ammunition. For the

second time, he argues that the government failed to prove venue at his trial and

that his trial counsel’s failure to object to venue constituted ineffective assistance

of counsel, and for the second time, we affirm his conviction.

      Greer’s conviction resulted after government agents found ammunition in

his Cussetta, Georgia home. Greer was tried and convicted in the Columbus

Division of the United States District Court for the Middle District of Georgia. At

trial, he did not object to venue, and his attorney did not move for acquittal based

on improper venue. During his first appeal, Greer contended that the prosecution

never proved that venue was proper and that his attorney’s failure to move for

acquittal on that basis constituted ineffective assistance of counsel. In that appeal,

we ruled against Greer on both of those issues and affirmed his conviction.

However, we vacated his sentence and remanded the case to the district court for

resentencing. Now, Greer is again attempting to appeal his conviction by raising

those same two issues.

      Greer’s contentions are foreclosed by the law of the case doctrine, which

makes the findings of fact and law of an appellate court binding in all subsequent

proceedings in the same case in either the trial court or on appeal. This That And

The Other Gift and Tobacco, Inc. v. Cobb County, Ga., 439 F.3d 1275, 1283 (11th



                                            2
Cir. 2006). Furthermore, the law of the case doctrine bars relitigation of issues that

were decided either explicitly or by necessary implication. See Schiavo v.

Schiavo, 403 F.3d 1289, 1291 (11th Cir. 2005) (“The [law-of-the-case] doctrine

operates to preclude courts from revisiting issues that were decided explicitly or by

necessary implication in a prior appeal.”). The law of the case doctrine can be

overcome only when: (1) new and substantially different evidence has been

produced, or there is a change in the controlling authority; or (2) the prior decision

was clearly erroneous and would result in a manifest injustice. This That And The

Other Gift and Tobacco, Inc., 439 F.3d at 1283.

      In deciding Greer’s first appeal, this Court explicitly stated that Greer had

waived his objection to venue by failing to raise it before the district court. United

States v. Greer, 440 F.3d 1267, 1271 (11th Cir. 2006). We then took judicial

notice that Cussetta, Georgia lies within the Columbus Division of the Middle

District of Georgia, and we held that Greer had suffered no prejudice from his

counsel’s failure to object to venue. Id. at 1272.

      On this appeal, Greer presents no new evidence and points out no change in

controlling authority that would require us to abandon our prior holdings. Nor

does he present any evidence indicating that our prior decision was clearly

erroneous or would result in manifest injustice. See This That And The Other Gift



                                           3
and Tobacco, Inc., 439 F.3d at 1283. Because Greer unsuccessfully raised both his

failure to prove venue and his related ineffective assistance of counsel arguments

in a prior appeal, the law of the case doctrine bars our review of these claims in this

appeal.

      AFFIRMED.




                                           4